DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “ The semiconductor memory device of claim 4, wherein the metal semiconductor compound in each of the bit line contacts has a shape substantially the same as a shape of the pillar-shaped active region” in lines 1-3.  There is an insufficient antecedent basis for “the bit line contacts” in the claim.
 Therefore, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5, 11, 13-19 and 38-40 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12,  13, 18-21, 23, 24 and 50-52 of copending Application No. 16/957,468 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the followings:
Although the conflicting claims are not identical, the scope of the claimed limitations of the instant application as claimed in claims 1, 4, 5, 11, 13-19 and 38-40 is similar to that of the claimed limitations of copending Application No. 16/957,468 as claimed in claims 1, 12, 13, 16-21, 23, 24 and 50-52. Therefore, the claims are not patentably distinct from each other. 
The instant application:


1. A semiconductor memory device, comprising: a substrate; an array of memory cells provided on the substrate, wherein the memory cells are arranged in rows and columns, each of the memory cells comprises a pillar- shaped active region extending vertically, wherein the pillar-shaped active region comprises source/drain regions at upper and lower ends respectively and a channel region between the source/drain regions; and a plurality of bit lines formed on the substrate, wherein each of the bit lines is located below a corresponding one of the columns of memory cells and is electrically connected to the source/drain regions at lower ends of the respective memory cells in the corresponding column, wherein each of the memory cells further comprises a gate stack formed around a periphery of a corresponding channel region, and a respective one of the rows of memory cells has gate conductor layers included in the gate stacks of the respective memory cells in the row extending 












4. The semiconductor memory device of claim lone of claim 1, wherein each of the bit lines comprises a metal semiconductor compound formed on a surface of the source/drain region at the lower end.

5. The semiconductor memory device of claim 4, wherein the metal semiconductor compound comprises a metal element including Ni, Pt, Co, Ti, Si, Ge or a combination thereof.

11. The semiconductor memory device of claim 1, wherein the gate stacks of the respective memory cells are substantially coplanar.

13. The semiconductor memory device of claim 1, wherein in the respective memory cells, the channel region and at least one of the source/drain regions have a crystal interface and/or a doping concentration interface therebetween.’

14. The semiconductor memory device of claim 1, wherein the source/drain regions and the channel region comprise different semiconductor material layers.





16. The semiconductor memory device of claim 15, wherein the storage elements comprise capacitors.

17. The semiconductor memory device of claim 15, further comprising conductive plugs provided between the respective storage elements and the respective source/drain regions at the upper ends of the respective active regions for electrically connecting the respective storage elements with the respective source/drain regions, wherein the respective conductive plugs are substantially centrally aligned with the respective source/drain regions at the upper ends of the respective active regions.

18. (Original) The semiconductor memory device of claim 1, wherein the gate stacks of the memory cells comprise a floating gate configuration or a charge trapping layer or a ferro-electric material. 

19. (Original) The semiconductor memory device of claim 1, wherein the channel regions comprise a single-crystalline semiconductor material.

38. An electronic device comprising the semiconductor memory device of claim 1.

39. The electronic device of claim 38, further comprising: a processor configured to read/write data from/to the semiconductor memory device; and a display and a wireless transceiver operatively coupled to the processor.





1. A semiconductor memory device, comprising: a substrate; an array of memory cells provided on the substrate, wherein the memory cells are arranged in rows and columns, each of the memory cells comprises a pillar-shaped active region extending vertically, wherein the pillar-shaped active region comprises source/drain regions at upper and lower ends respectively and a channel region between the source/drain regions, and each of the memory cells further comprises a gate stack formed around a corresponding channel region; a plurality of bit lines formed on the substrate, wherein each of the bit lines is located below a corresponding one of the columns of memory cells and is electrically connected to the lower source/drain regions of the respective memory cells in the corresponding column; and a plurality of word lines formed on the substrate, wherein each of the word lines extends in a row direction and is electrically connected to gate conductors in the gate 


12. The semiconductor memory device of claim 1, wherein each of the bit lines comprises a metal-semiconductor compound formed on surfaces of corresponding lower source/drain regions. 
13. The semiconductor memory device of claim 12, wherein the metal-semiconductor compound comprises a metal element including Ni, Pt, Co, Ti, Si, Ge, or a combination thereof. 
16. The semiconductor memory device of claim 1, wherein the gate stacks of the respective memory cells are separated from each other and are substantially coplanar.
17. The semiconductor memory device of claim 1, wherein in the respective memory cells, the channel region and at least one of the source/drain regions have a crystal interface and/or a doping concentration interface therebetween. 
18. The semiconductor memory device of claim 1, wherein the source/drain regions and the channel region comprise different semiconductor material layers. 


20. The semiconductor memory device of claim 19, wherein the storage elements comprise capacitors. 
21. The semiconductor memory device of claim 19, further comprising conductive plugs provided between the respective storage elements and the respective source/drain regions at upper ends of the respective active regions for electrically connecting the respective storage elements with the respective source/drain regions, wherein the respective conductive plugs are substantially centrally aligned with the respective source/drain regions at upper ends of the respective active regions. 
23. The semiconductor memory device of claim 1, wherein the gate stacks of the memory cells each comprise a floating gate configuration or a charge trapping layer or a ferro-electric material. 
24. The semiconductor memory device of claim 1, wherein the channel regions comprise a single-crystalline semiconductor material. 
50. An electronic device comprising the semiconductor memory device of claim 1. 
51. The electronic device of claim 50, further comprising: a processor configured to read/write data from/to the semiconductor memory device; and a display and a wireless transceiver operatively coupled to the processor. 
. 


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 2, 3, 6-9, 12 and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure BORUKHOV (US 2019/0333930), ZHU et al. (US 2019/0157345), Zhu (US 2019/0074363, Lai (US 2015/0318299) also disclose similar inventive subject matter.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
September 16, 2021